In an action to recover damages for the death of plaintiff’s intestate, caused by injuries he suffered when the ear he was operating collided with a truck owned by the defendant and parked in a public street, the plaintiff has recovered a judgment from which defendant appeals. Judgment, as resettled, unanimously affirmed, with costs. The questions of negligence on the part of the defendant and contributory negligence upon the part of the plaintiff’s intestate were properly submitted to the jury and we cannot say that the verdict is against the weight of the evidence on either phase. Under circumstances disclosed by the record we cannot say as a matter of law that subdivision 3 of section 15 of the Vehicle and Traffic Law was violated. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ.